DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duane Minley on July 12, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A semiconductor device comprising:
	an N-type field effect transistor (NFET) and a P-type field effect transistor (PFET), each including an inner work function metal, an outer work function metal, a first nanosheet comprising an inner channel surface having a first threshold voltage, a second nanosheet comprising an outer channel surface having a second threshold voltage, and a third nanosheet; and
	additional material in the outer work function metal so as to cause the outer channel surface for the second nanosheet to have the second threshold voltage that is within a predefined amount of the first threshold voltage for the inner channel surface of the first nanosheet, wherein a first thickness of the inner work function metal between the first nanosheet and the second nanosheet is greater than a second thickness of the inner work function metal between the second nanosheet and the outer work function metal, wherein an inner edge of the outer work function metal and an outer edge of the inner work function metal both extend in parallel  continually from above an uppermost one of the first, second, and third nanosheets to below a lowermost one of the first, second, and third nanosheets to an underlayer so as to be in direct contact with the underlayer, the underlayer being directly below a middle portion of the first, second, and third nanosheets and extending in a width direction beyond sides edges of the first, second, and third nanosheets, wherein a stack of materials  covers and laterally surrounds the first, second, and third nanosheets of the NFET
3.	(Currently Amended) The semiconductor device of claim 1, wherein the stack of materials comprises an additional layer
4.	(Currently Amended) The semiconductor device of claim 1, wherein the stack of materials comprises an additional layer 
15.           (Currently Amended) A gate-all-around field effect transistor comprising: at least one stack comprising a first nanosheet, a second nanosheet, a third nanosheet, an inner work function metal, and an outer work function metal, wherein the outer work function metal has been modified so as to cause an outer threshold voltage of an outer channel to be within a predefined amount of an inner threshold voltage of an inner channel in the at least one stack, wherein a first thickness of the inner work function metal between the first nanosheet and the second nanosheet is greater than a second thickness of the inner work function metal between the second nanosheet and the outer work function metal, wherein an inner edge of the outer work function metal and an outer edge of the inner work function metal both extend in parallel continually from above an uppermost one of the first, second, and third nanosheets to below a lowermost one of the first, second, and third nanosheets to an underlayer so as to be in direct contact with the underlayer, the underlayer being directly below a middle portion of the first, second, and third nanosheets and extending in a width direction beyond sides edges of the first, second, and third nanosheets, wherein a stack of materials covers and laterally surrounds the first, second, and third nanosheets
20.           (Currently Amended) The gate-all-around field effect transistor of claim 15, wherein the stack of materials comprises an additional layer 
21.           (Currently Amended) A semiconductor device comprising: 	an N-type field effect transistor (NFET) and a P-type field effect transistor (PFET), each including an inner work function metal, an outer work function metal, a first nanosheet comprising an inner channel surface having a first threshold voltage, a second nanosheet comprising an outer channel surface having a second threshold voltage, and a third nanosheet; and 	additional material in the outer work function metal so as to cause the outer channel surface for the second nanosheet to have the second threshold voltage that is within a predefined amount of the first threshold voltage for the inner channel surface of the first nanosheet, wherein an inner edge of the outer work function metal and an outer edge of the inner work function metal both extend continually from above an uppermost one of the first, second, and third nanosheets to below a lowermost one of the first, second, and third nanosheets to an underlayer so as to be in direct contact with the underlayer, wherein a stack of materials covers and laterally surrounds the first, second, and third nanosheets of the NFET

 Response to Arguments
Applicant’s arguments, see pages 7-8, filed February 1, 2022, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejection of December 8, 2021 has been withdrawn. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement among device embodiments , as set forth in the Office action mailed on September 29, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 29, 2020 is withdrawn.  Claims 8-9 , directed to device species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Xie (US Pat. No. 10,332,803), Chiang (US 2019/0067121), Park (US 2007/0145482), Bao (US 2018/0226484), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 	Regarding Claim 1 (from which claims 2-14 depend), wherein a stack of materials covers and laterally surrounds the first, second, and third nanosheets of the NFET. 	Regarding Claim 15 (from which claims 16-18 and 20 depend), wherein a stack of materials covers and laterally surrounds the first, second, and third nanosheets. 	Regarding Claim 21, wherein a stack of materials covers and laterally surrounds the first, second, and third nanosheets of the NFET.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bao (US 2018/0226484) discloses nanosheets 10 surrounded by dielectrics 12/14 and inner WFM 22 and outer WFM 24. The WFMs do not extend under the nanosheets.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819